Citation Nr: 0905966	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for lumbar disc disease.

2. Entitlement to an evaluation in excess of 40 percent for 
service-connected rheumatoid arthritis with degenerative 
joint disease of the ankles, right knee, right hip, and right 
hand.

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left hip.

4. Entitlement to a total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  In May 2007, the Board 
remanded the veteran's TDIU claim to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review.  In a March 2008 
Joint Motion for Remand, which was granted by Order of the 
Court in March 2008, the parties (the Secretary of VA and the 
veteran) determined that a remand was warranted with regard 
to the veteran's increased rating claims.

The issues of entitlement to an evaluation in excess of 40 
percent for service-connected rheumatoid arthritis with 
degenerative joint disease of the ankles, right knee, right 
hip, and right hand, entitlement to an evaluation in excess 
of 10 percent for service-connected degenerative arthritis of 
the left hip, and entitlement to a TDIU rating are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in March 1997, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for lumbar disc disease.

2. Evidence added to the record since the prior final denial 
in March 1997 is both cumulative and redundant of the 
evidence of record at that time and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The March 1997 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in October 2002, 
prior to the initial unfavorable AOJ decision issued in April 
2003.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in October 2002 informed 
the Veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  Moreover, the letter informed the Veteran 
that he should submit evidence showing in-service incurrence 
or aggravation of his lumbar spine disorder and evidence 
indicating a relationship between the claimed disorder and a 
service or a service-connected disability.  Thus, the letter 
addressed the evidence lacking at the time of the March 1997 
denial, in accordance with Kent.
  
With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but determines that the no prejudice 
to veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the veteran's 
new and material claim, any questions as to the assignment of 
a disability rating and effective date are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, VA medical records, and the report 
of a December 1996 VA examination were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  With regard to the duty to provide a current VA 
examination, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  The Veteran has not identified any 
additional, relevant records that VA needs to obtain in order 
to ensure an equitable disposition of the claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 



II. Analysis

The Veteran contends that he has a current disorder of the 
lumbar spine that is a result of his service-connected 
rheumatoid arthritis and degenerative joint disease of the 
left hip.  Thus, he contends that service connection is 
warranted for lumbar disc disease.

In a March 1997 rating decision, the RO denied service 
connection for lumbar disc disease on both a direct and 
secondary basis.  The RO acknowledged that the Veteran had a 
current diagnosis of a disorder of the lumbar spine, but 
denied the claim due to the lack of in-service evidence 
relevant to a lumbar spine disorder and of competent and 
probative evidence of a relationship between service or a 
service-connected disability and the veteran's current lumbar 
spine disorder.  

The Veteran did not appeal this decision.  The next 
communication from the Veteran with regard to this claim was 
his October 2002 application to reopen his service connection 
claim for a lumbar spine disorder, which is the subject of 
this appeal.  Thus, the March 1997 decision is final.  38 
U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in October 2002; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final March 1997 rating decision, the Veteran has 
submitted additional VA treatment records and imaging studies 
that establish that the Veteran continues to receive 
treatment for a lumbar spine disorder, which has included 
additional surgical treatment.  This evidence reveals that 
the veteran's lumbar spine disorder has apparently increased 
in severity since the March 1997 decision.  However, the 
Board finds that this evidence is neither new nor material.
 
Specifically, at the time of the March 1997 decision, the 
veteran's service treatment records were of record, as well 
as evidence of post-service treatment for a lumbar spine 
disorder.  Additionally, there were multiple opinions with 
regard to a relationship between the veteran's lumbar spine 
disorder and his service-connected rheumatoid arthritis and 
degenerative joint disease.  However, these opinions were 
either against the claim or deemed speculative, and thus, not 
probative.  

Since then, no competent evidence demonstrating treatment or 
diagnosis of a lumbar spine disorder during service has been 
received.  Further, the Veteran has not submitted an opinion 
showing an etiological relationship between his lumbar disc 
disease and his military service or a service-connected 
disability that is both competent and probative of the claim.  

The Board is aware of the apparent severity of the veteran's 
lumbar spine disorder and the effect the disorder has on his 
functionality as represented in the additional treatment 
evidence; however, the treatment records are neither new nor 
material in that this evidence merely reiterates the fact 
that the Veteran has a current disorder of the lumbar spine.  
The mere fact of a change in severity of a claimed disorder 
does not rise to the level of new and material evidence.  
Thus, the evidence added to the record since the prior final 
denial is both cumulative and redundant of the evidence of 
record at that time and does not raise a reasonable 
possibility of substantiating the veteran's claim.

The Board acknowledges the statements of the Veteran in 
support of his claim.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, there remains 
no competent and probative evidence of an in-service injury 
of the veteran's lumbar spine or a relationship between such 
disorder and his service-connected rheumatoid arthritis and 
degenerative joint disease.

Therefore, the Board must conclude that the evidence added to 
the record since the March 1997 denial is neither new nor 
material, in that it is cumulative and redundant of the 
previously considered evidence and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for lumbar disc disease.  
As such, the Board finds that the evidence received 
subsequent to the RO's March 1997 does not meet the 
requirements to reopen the claim of entitlement to service 
connection for lumbar disc disease.  Therefore, the claim to 
reopen a previously denied claim seeking service connection 
for lumbar disc disease is denied.



ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim of entitlement to service 
connection for lumbar disc disease is denied.


REMAND

As directed by the Joint Motion, the Board herein remands the 
veteran's increased rating claims for further development.  
Further, although cognizant of the delay that will result, 
the Board finds that another remand with respect to the TDIU 
claim is unavoidable.

In May 2007, the Board denied a rating in excess of 40 
percent for the veteran's service-connected rheumatoid 
arthritis with degenerative joint disease of the ankles, 
right knee, right hip, and right hand and a rating in excess 
of 10 percent for degenerative arthritis of the left hip.  
The basis of the denial was that the Veteran failed to report 
for scheduled VA examinations.  He thereafter appealed to the 
Court, and a Joint Motion for Remand was filed and granted by 
the Court in March 2008.  The Joint Motion determined that 
the record did not adequately demonstrate that the Veteran 
had been notified of the date and time of the scheduled 
examinations.  There is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties-in this case, that the 
Veteran was properly notified of the scheduled VA 
examinations.  However, the Joint Motion found that the 
presumption had been rebutted in this case.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  Therefore, the Joint Motion directed 
that the claims should be remanded so that the Veteran may be 
again scheduled for VA examinations with regard to his 
increased rating claims. 

As for the veteran's TDIU claim, the Court has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The outcome of the veteran's TDIU claim is impacted 
by the disability ratings assigned to the veteran's service-
connected disabilities.  Thus, the TDIU rating claim is 
considered to be inextricably intertwined with these 
increased rating claims.  Consequently, the claim of 
entitlement to a TDIU rating must be remanded to the AOJ in 
accordance with Harris.

Finally, the Board observes that, during the course of the 
appeal the Court issued a decision which interprets the 
notice requirements of the VCAA as they pertain to increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   Although the Veteran was sent a letter in April 
2002 that informed him that he must show that his service-
connected disabilities had increased in severity, he has not 
been provided notice that is fully compliant with the holding 
of Vazquez-Flores.  Thus, this remand for substantive 
development will also allow VA the chance to provide 
corrective VCAA notice to the Veteran with respect to his 
increased compensation claims. 

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
letter for his increased rating claims 
that complies with the notice 
requirements outlined in Vazquez-
Flores. 

2.	Schedule the Veteran for VA 
examinations in order to ascertain the 
current nature and severity of his 1) 
service-connected rheumatoid arthritis 
with degenerative joint disease of the 
ankles, right knee, right hip, and 
right hand; 2) service-connected 
degenerative arthritis of the left hip.  
The claims file should be made 
available for review, and the 
examination reports should reflect that 
such review occurred.  All appropriate 
tests should be performed and their 
results documented.  

3.	The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2008).

4.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
TDIU rating claim should be 
readjudicated, to include all evidence 
received since the February 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


